DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending wherein 1 is amended and claim 8 is withdrawn from consideration.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tamura et al. (US 2013/0036866). 
In regard to claims 1 and 3, Tamura et al. (‘866) discloses a cemented carbide 

composition including WC, (Ti0.90Nb0.1)(C0.5N0.5) of core and (Ti0.7W0.2Nb0.1)(C0.7N0.3) of the rim 

(coating) and wherein the binder phase would include 36.6% Co-36.6%Ni-1.3%Ti-0.6%Nb-

24.9%W (cobalt and nickel iron group elements) (Present Product 8 in Table 2). The core and 

rim would therefore have different compositions. 

With respect to the recitation “a number of unit regions in which a percentage of the 

number of core portions in each of the unit regions with respect to the total number of core 

portion is less than 0.43% or more than 2.43% is less than or equal to 10 where the cemented 



square having each side of 8 μm are provided by successively arranging 7 unit regions in a 

longitudinal direction and 10 unit regions in a lateral direction in an electron microscope image 

of any cross section of the cemented carbide captured at a magnification of 1500x, and the 

total number of core portions in the total of 70 unit regions is calculated by counting the 

number of core portions in each of the unit regions” in claim 1, Tamura et al. (‘866) discloses 

the same composition made by the same or a substantially similar process. Therefore, the claimed 

features would be expected or inherent. MPEP 2112.01 I. Therefore, a rejection based on 35 U.S.C. 102 

or alternatively under 35 U.S.C. 103 is proper. 

	In regard to claims 2 and 4, Tamura et al. (‘866) discloses wherein the average size of 

the first hard phase of present product 8 would be 0.8 micrometers and the average size of the 

second hard phase would be 0.9 micrometers, which would be within the range of 0.2 to 3 

smicrometers as claimed (Table 2). 

	In regard to claim 6, Tamura et al. (‘866) discloses a cemented carbide cutting tool 

[0001]. 

	In regard to claim 7, Tamura et al. (‘866) discloses a tool comprising a coated cermet 

having a surface coated by a hard film ([0007], claims 17 and 20). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2013/0036866).
	With respect to the recitation “wherein a volume ratio of the core portions in the 

cemented carbide is more than or equal to 2 volume% and less than or equal to 10 volume%” in 

claim 5, Tamura et al. (‘866) discloses the same composition and a substantially similar process 

of making. Therefore, this feature would be expected. MPEP 2112.01 I. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/606,940 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 1, claim 1 of copending Application No. 16/606,940 discloses a cemented carbide comprising a first hard phase particle containing WC, a second hard-phase particles which contain carbonitride containing at least Ti and Nb; and a metallic binder phase containing an iron-group element, the second hard-phase particle including a granular core portion and a peripheral portion which covers at least a part of the core portion,  the core portion containing composite carbonitride as Ti1-X-YNbXWYC1-ZNZ,  where X is not smaller than 0.1 and not greater than 0.2, Y is not smaller than 0 and not greater than 0.05, and Z is not smaller than 0.3 and not greater than 0.6, the peripheral portion being different in composition from the core portion. 
With respect to the recitation “a number of unit regions in which a percentage of the 

number of core portions in each of the unit regions with respect to the total number of core 

portion is less than 0.43% or more than 2.43% is less than or equal to 10 where the cemented 

carbide has a total of 70 unit regions, the total of 70 unit regions that are each constituted of a 



longitudinal direction and 10 unit regions in a lateral direction in an electron microscope image 

of any cross section of the cemented carbide captured at a magnification of 1500x, and the 

total number of core portions in the total of 70 unit regions is calculated by counting the 

number of core portions in each of the unit regions” in claim 1, these features would be expected in copending Application No. 16/606,940 since copending Application No. 16/606,940 discloses a substantially similar composition processed in a substantially similar way. MPEP 2112.01 I. 
In regard to instant claim 2, claim 3 of copending Application No. 16/606,940 teaches that the core portion would have a particle size not greater than 1.5 micrometers, which would overlap in scope with “each of the core portions the number of which is counted in each of the unit regions has a grain size of more than 0.2 and less than 3 micrometers”. 
In regard to instant claim 4, claim 3 of copending Application No. 16/606,940 teaches that the core portion would have a particle size not greater than 1.5 micrometers, which would overlap in scope with “wherein an integrated value of 50% in an area-based distribution of grain sizes of the core portions is more than or equal to 0.2 μm and less than or equal to 2 μm”. 
In regard instant claim 5, claim 4 of copending Application No. 16/606,940 discloses “wherein a volume ratio of the core portion in the cemented carbide is not lower than 2 volume% and not higher than 20 volume%. 
In regard to instant claim 6, claim 5 of copending Application No. 16/606,940 discloses wherein a cutting tool would comprise the cemented carbide. 
In regard to instant claim 7, claim 6 of copending Application No. 16/606,940 discloses wherein the cutting tool comprises a substrate composed of the cemented carbide and a coating film which covers the substrate. 


Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that the cemented carbide powder of amended claim 1 is produced through the step of obtaining powder mixture by using a ball mill to mix the powder of the composite carbonitride, WC powder and iron group elemental powder for more than or equal to 9 hours and less than or equal to 15 hours and the cemented carbide of Tamura et al. (‘866) is not produced through the above step and it is clear that the cemented carbide of the amended claim 1 is completely different from the one of Tamura et al. (‘866). 
In response, the Examiner notes that Tamura et al. (‘866) discloses mixing and pulverizing the 

carbonitride powder, WC powder and at least one of cobalt powder and nickel powder in wet ball mill or 

attritor, press molding, extrusion molding, injection molding, etc. is conducted and then sintering is 

conducted in vacuum [0020-0021]. Pages 32-33 of the instant specification describe formation of a 

carbonitride powder, WC powder and an iron group powder and mixing a wet ball mill followed by 

molding and sintering in vacuum. The amount of time in the wet ball mill does not appear to be 

specified in Tamura et al. (‘866). However, Applicant has not demonstrated the correlation between a 

specific amount of time in the ball mill and  “a number of unit regions in which a percentage of the 

number of core portions in each of the unit regions with respect to the total  number of core 

portion is less than 0.43% or more than 2.43% is less than or equal to 10 where the cemented 

carbide has a total of 70 unit regions, the total of 70 unit regions that are each constituted of a 

square having each side of 8 μm are provided by successively arranging 7 unit regions in a 



of any cross section of the cemented carbide captured at a magnification of 1500x, and the 

total number of core portions in the total of 70 unit regions is calculated by counting the 

number of core portions in each of the unit regions”. 

Second, the Applicant primarily argues that it is clear that the cemented carbide of amended 

claim 1 is completely different from the one of Tamura et al. (‘866) and fails to render obvious at least 

the features of number of unit regions in which a percentage of the number of core portions in 

each of the unit regions with respect to the total number of core portion is less than 0.43% or 

more than 2.43% is less than or equal to 10 where the cemented carbide has a total of 70 unit 

regions, the total of 70 unit regions that are each constituted of a square having each side of 8 

μm are provided by successively arranging 7 unit regions in a longitudinal direction and 10 unit 

regions in a lateral direction in an electron microscope image of any cross section of the 

cemented carbide captured at a magnification of 1500x, and the total number of core portions 

in the total of 70 unit regions is calculated by counting the number of core portions in each of 

the unit regions.

	In response, the Examiner the notes that while this limitation is not explicitly disclosed 

in Tamura et al. (‘866), since Tamura et al. (‘866) discloses the same compositions processed in 

a ball mill followed by molding and sintering in vacuum, the claimed features would be expected or 

inherent of Tamura et al. (‘866). MPEP 2112.01 I. The conclusion that the compositions formed are 

completely different has not been explained and the determination of a critical time of ball milling, the 

media used, the speed of the mill, etc. as impacting the property of number of unit regions in which a 

percentage of the number of core portions in each of the unit regions with respect to the total number 

of core portion is less than 0.43% or more than 2.43% is less than or equal to 10 where the cemented 

carbide has a total of 70 unit regions, the total of 70 unit regions that are each constituted of a square 

having each side of 8μm are provided by successively arranging 7 unit regions in a longitudinal direction 

and 10 unit regions in a lateral direction in an electron microscope image of any cross section of the 

cemented carbide captured at a magnification of 1500x, and the total number of core portions 

in the total of 70 unit regions is calculated by counting the number of core portions in each of 

the unit regions. 

	Third, the Applicant primarily argues that the Applicant has amended claim 1 to recite “the 

number of unit regions in which a percentage of the number of core portions in each of the unit regions 

with respect to the total number of core portions is less than 0.43% or more than 2.43% is less than or 

equal to 10, where the cemented carbide has a total of 70 unit regions, the total of 70 unit regions that 

are each constituted of a square having each side of 8 μm are provided by successively arranging 7 unit 

regions in a longitudinal direction and 10 unit regions in a lateral direction in an electron microscope 

image of any cross section of the cemented carbide capture at a magnification of 1500x, and the total 

number of core portions in the total of 70 unit regions is calculated by counting the number of core 

portions in each of the unit regions” and the provisional obvious-type double patenting rejection should 

be withdrawn. 

	In response, the Examiner notes that the material in copending Application No. 16/606,940 

appears to be same material made by the same or a substantially similar process. Therefore, the claimed 

property would be expected. MPEP 2112.01 I. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796